Title: From Thomas Jefferson to John Hancock, 19 October 1778
From: Jefferson, Thomas
To: Hancock, John



Honorable Sir
Albemarle in Virginia Octob. 19. 1778.

In a late conversation with Mr. T. Adams since his return from Congress I find, what indeed might have been well supposed that the state of the Continental finances was not the most flourishing. The establishment of banks in Europe for the purpose of maintaining our credit there, as well as here, and by that means of enlarging our supplies by way of loan may perhaps meet with the attention of Congress. As it is probable this cannot be done to a sufficient extent in any one place in Europe, the procuring credit in several places tho’ to no great amount in any one of them, will answer the same end. An acquaintance with two Italian gentlemen who have settled in my neighborhood has been the means of my becoming acquainted with some facts which may perhaps be of some use to the general cause. The Grand duke of Tuscany by great oeconomy and a particular attention to the affairs of his   treasury has I understand a very large sum in ready money which it is thought he would readily put out to interest, more especially if it was proposed not to carry it out of his state, but to invest it in necessaries there. Having also established at his own expence public manufactures for the employment of his poor, it is said he has immense magazines of these which he would without doubt gladly furnish on credit. The Genoese are among the richest people in Europe. Being principally commercial they make great sums of money, which their sumptuary laws put it out of their power to expand. The consequence is that for a long time they have put their money into the banks of Europe for 3 and 3½ per cent. They have immense sums in the London bank, the state of which has for some time alarmed them: and nothing has prevented their drawing it out but the impossibility of disposing of it elsewhere. Were they indeed to go pretty generally on the plan of selling out, it is probable they must sell to considerable loss, yet the high interest we pay would make amends for that, more especially when they contemplate the certain loss of their principal at no very distant period if suffered to remain there. There seems therefore reason to hope we might do something clever with them, which would be doubly beneficial by supplying our wants, and perhaps rendering our Enemies bankrupt by sudden and large calls on them. I throw out these things for your contemplation. If they can be wrought into any public good I know you will do it. Should Congress think them worth an essay, they will probably think it wisest to negotiate at first in a covered way, and not put their credit to the hazard of an affrontive refusal, till they see a disposition to accept their terms. One of the gentlemen of whom I spoke above (Mr. Mazzei) is I think more likely to negotiate this matter to our advantage than perhaps a native alone. He possesses first rate abilities, is pretty well acquainted with the European courts, and particularly those abovementioned, is a native of Tuscany with good connections and I have seen certain proofs of the Grand duke’s personal regard for him. He has been a zealous whig from the beginning and I think may be relied on perfectly in point of integrity. He is very sanguine in his expeditions of the services he could render us on this occasion and would undertake it on a very moderate appointment. This, if Congress were to adopt the plan at all, they would order as they please: he thinks £600 sterl. would enable him to continue there a twelvemonth within which time it might be effected. I think the sum which would be hazarded of little consideration when compared with the benefits hoped for.  I have taken the liberty of troubling you with this information, finding there are few others now remaining at Congress of my former acquaintance, and none for whom I have greater esteem. A love for the General cause makes me hazard it for the general service. We have nothing here interesting or worthy your knolege. I shall therefore conclude not dealing in compliments, for it is none when I assure you I am with high esteem Your most obedt. humble servt.,

Th: Jefferson

